223 F.3d 1324 (11th Cir. 2000)
AT&T WIRELESS PCS, INC., Plaintiff-Appellant,v.CITY OF ATLANTA, et al., Defendants-Appellees.
No. 99-12261.
United States Court of Appeals,Eleventh Circuit.
August 25, 2000.September 7, 2000.

Appeal from the United States District Court for the Northern District of Georgia.(No. 98-00962-1-CV-JEC), Julie E. Carnes, Judge.
Before CARNES, BARKETT and WILSON, Circuit Judges.
PER CURIAM:


1
We vacate our previous opinion, AT&T Wireless PCS, Inc. v. City of Atlanta, 210 F.3d 1322 (11th Cir.2000), and dismiss this appeal because we lack jurisdiction.


2
Our previous opinion vacated the district court's denial of appellant's motion for summary judgment on its 42 U.S.C.  1983 and 1988 claims. After issuing our opinion, it came to our attention that the district court never disposed of AT & T Wireless's substantive due process claims. Hence, the district court's judgment was not final. See Beluga Holding, Ltd. v. Commerce Capital Corp., 212 F.3d 1199, 1200 (11th Cir.2000) ("To be a final judgment, the judgment must have disposed of all claims as to all parties.").


3
This was not a permissible appeal from an interlocutory order of the district court. Therefore, we lack jurisdiction absent a final judgment. See 28 U.S.C.  1291 and 1292. We thus vacate our previous opinion and dismiss this appeal.

OPINION VACATED and APPEAL DISMISSED